UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------------
MENACHAM TAUBENFLIEGEL, on behalf of
himself and all other similarly situated consumers,
                                                                 MEMORANDUM & ORDER
                                   Plaintiff,                    18-CV-2005 (MKB)

                          v.

UNITED COLLECTION BUREAU, INC.,

                                   Defendant.
--------------------------------------------------------------

MARGO K. BRODIE, United States District Judge:

         Plaintiff Menacham Taubenfliegel commenced the above-captioned putative class action

against Defendant United Collection Bureau, Inc. on April 4, 2018, alleging violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). (Compl., Docket Entry No.

1.) Plaintiff alleges that Defendant’s debt collection letter violates sections 1692e and 1692g of

the FDCPA by failing to inform him whether the amount listed is the actual amount of the debt

due. (Id. ¶¶ 9–28.) Currently before the Court is Defendant’s motion for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Def. Mot. for J. on

the Pleadings (“Def. Mot.”), Docket Entry No. 11; Def. Mem. in Supp. of Def. Mot. (“Def.

Mem.”), Docket Entry No. 12.) Plaintiff opposes the motion. (Pl. Resp. to Def. Mot. (“Pl.

Resp.”), Docket Entry No. 15.) For the reasons discussed below, the Court grants Defendant’s

motion.

   I.    Background

         On April 4, 2017, Defendant sent Plaintiff a debt collection letter seeking to collect a

balance owed on a debt incurred for personal purposes (the “Debt Collection Letter”). (Compl.
¶ 10; Debt Collection Letter, annexed to Compl. as Ex. 1, Docket Entry No. 1.) The Debt

Collection Letter states the balance due as of the date of letter, $3166.52, and includes the

following language:

               As of the date of this letter, you owe the above stated New Balance
               amount. Because of interest and/or other charges that may vary
               from day to day, the amount due on the day you pay may be greater.
               Hence, if you pay the amount shown above, an adjustment may be
               necessary after your payment is received. For further information,
               you may write to our office or call the telephone number within this
               communication.

(Debt Collection Letter.) Plaintiff contends that the Debt Collection Letter “fails to inform

Plaintiff whether the amount listed is the actual amount of the debt due, [and] what other interest

or charges might apply.” (Compl. ¶ 15.) In addition, Plaintiff alleges that the Debt Collection

Letter violates the FDCPA because it “does not provide any explanation or information about the

claimed accruing interest and charges.” (Id. ¶ 16.)

  II. Discussion

          a.   Standard of review

        “In deciding a Rule 12(c) motion, [courts] ‘employ[ ] the same . . . standard applicable to

dismissals pursuant to [Rule] 12(b)(6). Thus, [courts] will accept all factual allegations in the

[c]omplaint as true and draw all reasonable inferences in [the plaintiff’s] favor.’” L-7 Designs,

Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011) (second, third and fifth alteration in

original) (quoting Johnson v. Rowley, 569 F.3d 40, 43 (2d Cir. 2009)); see also Lanning v. City of

Glens Falls, 908 F.3d 19, 22 (2d Cir. 2018) (“We construe the factual allegations in the light

most favorable to . . . the losing party.”); Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d Cir.

2006) (“The standard for addressing a Rule 12(c) motion for judgment on the pleadings is the

same as that for a Rule 12(b)(6) motion to dismiss for failure to state a claim.” (citation

omitted)). On a Rule 12(c) motion, the court relies “on the complaint, the answer, any written


                                                  2
documents attached to them, and any matter which” the court “can take judicial notice for the

background of the case.” Lanning, 908 F.3d at 22 (quoting Roberts v. Babkiewicz, 582 F.3d 418,

419 (2d Cir. 2009)). “To survive a Rule 12(c) motion, the complaint must contain sufficient

factual matter to ‘state a claim to relief that is plausible on its face.’” Graziano v. Pataki, 689

F.3d 110, 114 (2d Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim is plausible ‘when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.’” Matson v. Bd. of

Educ. of City Sch. Dist. of N.Y., 631 F.3d 57, 63 (2d Cir. 2011) (discussing Rule 12(b)(6))

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); see also Pension Ben. Guar. Corp. ex rel.

St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 717–

18 (2d Cir. 2013). However, the court need not accord “a legal conclusion couched as a factual

allegation” the same presumption of truthfulness. N.J. Carpenters Health Fund v. Royal Bank of

Scot. Grp., PLC, 709 F.3d 109, 120 (2d Cir. 2013) (quoting Iqbal, 556 U.S. at 678).

          b.   Plaintiff fails to state an FDCPA claim

       Defendant argues that the Debt Collection Letter does not violate the FDCPA because it

contains the safe harbor language approved by the Second Circuit in Avila v. Riexinger &

Associates LLC, 817 F.3d 72, 74 (2d Cir. 2016). (Def. Mem. 5–6.)

       Plaintiff argues that the Debt Collection Letter violates the FDCPA because “it omits

information allowing the least sophisticated consumer to determine the minimum amount he or

she owes at the time of the notice, what he or she will need to pay to resolve the debt at any

given moment in the future, and an explanation of any fees and interest that will cause the

balance to increase.” (Pl. Resp. 5.)

       “Congress enacted the FDCPA ‘to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection


                                                  3
practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.’” Vincent v. The Money Store, 736 F.3d 88, 96 (2d Cir.

2013) (quoting 15 U.S.C. § 1692e); see also Carlin v. Davidson Fink LLP, 852 F.3d 207, 214 (2d

Cir. 2017) (“We have . . . recognized that the ‘FDCPA was passed to protect consumers from

deceptive or harassing actions taken by debt collectors.’” (emphasis omitted) (quoting

Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002))). “To accomplish these goals, the

FDCPA creates a private right of action for debtors who have been harmed by abusive debt

collection practices.” Benzemann v. Citibank, N.A., 806 F.3d 98, 100 (2d Cir. 2015) (citing 15

U.S.C. § 1692k).

       To establish a violation under the FDCPA, “(1) the plaintiff must be a ‘consumer’ who

allegedly owes the debt or a person who has been the object of efforts to collect a consumer debt,

(2) the defendant collecting the debt [must be] considered a ‘debt collector,’ and (3) the

defendant [must] ha[ve] engaged in an[ ] act or omission in violation of FDCPA requirements.”

Polanco v. NCO Portfolio Mgmt., Inc. (Polanco II), 132 F. Supp. 3d 567, 578 (S.D.N.Y. 2015)

(quoting Plummer v. Atl. Credit & Fin., Inc., 66 F. Supp. 3d 484, 488 (S.D.N.Y. 2014)); see also

Corwise v. FMS Inv. Corp., 758 F. App’x 213, 214 (2d Cir. 2019) (finding that the FDCPA

“requires specific disclosures by a debt collector within five days after an initial communication

with a consumer”).

       “In the Second Circuit, ‘the question of whether a communication complies with the

FDCPA is determined from the perspective of the ‘least sophisticated consumer.’’” Kolbasyuk v.

Capital Mgmt. Servs., LP, 918 F.3d 236, 239 (2d Cir. 2019) (quoting Jacobson v. Healthcare Fin.

Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008)). “[A] collection notice may violate the FDCPA

when it is sufficiently ambiguous to give rise to a reasonable, but inaccurate, interpretation.” Id.




                                                 4
                   i.   Section 1692g claim

       Defendant argues that Plaintiff’s section 1692g claim fails because the Debt Collection

Letter adequately provides the minimum amount due and Plaintiff’s current balance. (Def. Mem.

8.)

       Plaintiff argues that the Debt Collection Letter violates section 1692g because it does not

provide with specificity the rate of interest and thus fails to adequately inform him as to the

amount of the debt. (Pl. Resp. 10, 16.)

       Section 1692g requires that “within five days after the initial communication with a

consumer in connection with the collection of any debt, a debt collector shall, unless the

following information is contained in the initial communication or the consumer has paid the

debt, send the consumer a written notice containing . . . the amount of the debt.” 15 U.S.C.

§ 1692g(a)(1); see Kolbasyuk, 918 F.3d at 240 (holding that section 1692g requires a statement

of “the total, present quantity of money that the consumer is obligated to pay”). In Kolbasyuk, a

case decided after the parties briefed the current motion, the Second Circuit found that “a debt

collection letter that informs the consumer of the total, present quantity of his or her debt

satisfies section 1692g, notwithstanding its failure to inform the consumer of the debt’s

constituent components or the precise rates by which it might later increase.”1 918 F.3d at 241.

In Kolbasyuk, the debt collector sent the plaintiff a collection letter stating the then current

amount of the plaintiff’s debt. Id. at 238. The collection letter also included the following

language:

               As of the date of this letter, you owe $ 5918.69. Because of interest,

       1
           On April 15, 2019, the Court ordered Plaintiff to show cause why this action should not
be dismissed in light of the Second Circuit’s recent decisions in Kolbasyuk v. Capital
Management Services, 918 F.3d 236 (2d Cir. 2019), and Taubenfliegel v. EGS Financial Care,
Inc., --- F. App’x ---, ---, 2019 WL 1499856 (2d Cir. Apr. 4, 2019). (Order to Show Cause dated
Apr. 15, 2019.) Plaintiff failed to respond.

                                                   5
               late charges, and other charges that may vary from day to day, the
               amount due on the day you pay may be greater. Hence, if you pay
               the amount shown above, an adjustment may be necessary after we
               receive your check, in which event we will inform you before
               depositing the check for collection. For more information, write the
               undersigned or call 1-877-335-6949.

Id. at 238–39. The plaintiff argued that the collection letter violated section 1692g because the

“letter did not include the required ‘amount of the debt’ because it failed to inform him, inter

alia, ‘what portion of the amount listed is principal,’ ‘what ‘other charges’ might apply,’ ‘if there

is ‘interest,’ ‘when such interest will be applied,’ and ‘what the interest rate is.’” Id. at 240. The

Second Circuit affirmed the lower court’s decision rejecting the plaintiff’s section 1692g claim

and affirming that the text of section 1692g only requires that a debt collector inform a consumer

of the “amount of the debt,” which is “the total, present quantity of money that the consumer is

obligated to pay.” Id. at 240. Because the debt collector informed the plaintiff of the “total,

present quantity of money that [the plaintiff] was obligated to pay [the creditor] as of the date of

[the debt collector’s] letter,” the plaintiff’s section 1692g claim failed. Id.; see also Taubenfliegel

v. EGS Financial Care, Inc., --- F. App’x ---, ---, 2019 WL 1499856, at *2 (2d Cir. Apr. 4, 2019)

(reiterating the court’s holding in Kobalsyuk that a debt collection letter complies with section

1692g when it includes “a statement of ‘the total, present quantity of money that the consumer is

obligated to pay’” (quoting Kobalsyuk, 918 F.3d at 240)).

       Like the defendant in Kolbasyuk, Defendant informed Plaintiff of “the total, present

quantity of money due” as of the date of the letter: “New Balance: $3,166.52.” (Debt Collection

Letter.) Section 1692g does not demand more. Accordingly, Plaintiff’s section 1692g claim

fails. See Taubenfliegel, --- F. App’x ---, ---, 2019 WL 1499856, at *2 (dismissing the plaintiff’s

section 1692g claim because the defendant’s letter “stated [the plaintiff’s] total debt balance as of

the date of the letter was sent, and ‘nothing in section 1692g required [the defendant] to inform



                                                  6
[the plaintiff] of the constituent components of that debt or the precise rates by which it might

later increase.’” (quoting Kolbasyuk, 918 F.3d at 240)).

                  ii.   Section 1692e claim

       Defendant argues that Plaintiff’s section 1692e claim fails because the Debt Collection

Letter “utilized the safe harbor language approved by the Second Circuit.” (Def. Mem. 6.)

       Plaintiff argues that Defendant’s Debt Collection Letter violates section 1692e because

“it is open to more than one reasonable interpretation.” (Pl. Resp. 5.)

       Section 1692e prohibits “false, deceptive, or misleading representations.” 15 U.S.C.

§ 1692e; see also Kolbasyuk, 918 F.3d at 241 (stating that section 1692e “provides that ‘[a] debt

collector may not use any false, deceptive, or misleading representation or means in connection

with the collection of any debt.’” (quoting 15 U.S.C. § 1692e)); Delfonce v. Eltman Law, P.C.,

712 F. App’x 17, 19 (2d Cir. 2017) (“Section 1692e prohibits a debt collector from using ‘any

false, deceptive, or misleading representation or means in connection with the collection of any

debt’ and sets forth a non-exhaustive list of prohibited conduct” (citing 15 U.S.C. § 1692e)). “A

representation is ‘deceptive’ under section 1692e if it is ‘open to more than one reasonable

interpretation, at least one of which is inaccurate.’” Arias v. Gutman, Mintz, Baker &

Sonnenfeldt LLP, 875 F.3d 128, 135 (2d Cir. 2017) (quoting Easterling v. Collecto, Inc., 692 F.3d

229, 233 (2d Cir. 2012)). The reasonableness of an interpretation is analyzed “from the

perspective of the ‘least sophisticated consumer,’ who . . . lacks the sophistication of the average

consumer and may be naive about the law, but is rational and possesses a rudimentary amount of

information about the world.” Id. (citing Ellis v. Solomon & Solomon, P.C., 591 F.3d 130, 134–

35 (2d Cir. 2010)).

       In Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark L.L.C., 214 F.3d 872, 876

(7th Cir. 2000), the Seventh Circuit held that a debt collector who uses the following language


                                                 7
“satisfies the debt collector’s duty to state the amount of the debt in cases like this where the

amount varies from day to day”:

               As of the date of this letter, you owe $___ [the exact amount due].
               Because of interest, late charges, and other charges that may vary
               from day to day, the amount due on the day you pay may be greater.
               Hence, if you pay the amount shown above, an adjustment may be
               necessary after we receive your check, in which event we will
               inform you before depositing the check for collection. For further
               information, write the undersigned or call 1–800– [phone number].

This language became known as the “safe harbor” language. Id. The court in Miller held that a

debt collector who uses this language would not violate the “amount of the debt” provision,

“provided, of course, that the information [the debt collector] furnishes is accurate and [the debt

collector] does not obscure it by adding confusing other information (or misinformation).” Id.

(alterations in original). In Avila, the Second Circuit adopted the Seventh Circuit’s reasoning in

Miller and held that “a debt collector will not be subject to liability under section 1692e for

failing to disclose that the consumer’s balance may increase due to interest and fees if the

collection notice either accurately informs the consumer that the amount of the debt stated in the

letter will increase over time . . . .” 817 F.3d at 77. The Second Circuit further held that “[u]sing

the language set forth in Miller will qualify for safe-harbor treatment.” Id.

       In Kolbasyuk, the Second Circuit reiterated that “use of the Miller ‘safe harbor’ language

immunizes a debt collector from a section 1692e claim predicated upon an alleged ‘fail[ure] to

disclose that the consumer’s balance may increase due to interest and fees.’” 918 F.3d at 242

(quoting Avila, 817 F.3d at 55). The court found that the following language tracks the “safe

harbor” language in Miller:

               Because of interest, late charges, and other charges that may vary
               from day to day, the amount due on the day you pay may be greater.
               Hence, if you pay the amount shown above, an adjustment may be
               necessary after we receive your check, in which event we will
               inform you before depositing the check for collection.


                                                  8
Id. The court also rejected the plaintiff’s section 1692e claim premised on the debt collector’s

“failure to provide him with a precise breakdown of his debt or to inform him of the precise

interest he might incur going forward” because a “failure to provide the additional detailed

disclosures that [the plaintiff] seeks does not transform [the debt collector’s] otherwise-

straightforward letter into a ‘false, deceptive, or misleading’ one.” Id.

       Defendant utilized the “safe harbor” language the Second Circuit explicitly endorsed in

Kolbasyuk. The Debt Collection Letter states:

               As of the date of this letter, you owe the above stated New Balance
               amount. Because of interest and/or other charges that may vary
               from day to day, the amount due on the day you pay may be greater.
               Hence, if you pay the amount shown above, an adjustment may be
               necessary after your payment is received. For further information,
               you may write to our office or call the telephone number within this
               communication.

(Debt Collection Letter.) Defendant provided the current amount owed and an explicit warning

that the debt amount may increase over time. Accordingly, based on Kolbasyuk and because

Plaintiff fails to show that any language in the Debt Collection Letter “could be fairly

characterized as ‘false, deceptive, or misleading,’” Plaintiff fails to plausibly plead a section

1692e claim. Kolbasyuk, 918 F.3d at 242; see also Corwise, 758 F. App’x at 214 (finding that

the defendant’s collection letter satisfied the requirements of section 1692e because the letter

“advises that the debt may increase over time”); Taubenfliegel, --- F. App’x at ---, 2019 WL

1499856, at *1 (finding that because the defendant’s letter “advises that the debt may increase

over time,” the plaintiff failed to state a section 1692e claim).




                                                  9
 III. Conclusion

       For the foregoing reasons, the Court grants Defendant’s motion for judgment on the

pleadings. The Clerk of Court is directed to enter judgment for Defendant and to close this case.

Dated: May 1, 2019
       Brooklyn, New York

                                                    SO ORDERED:


                                                         s/ MKB
                                                    MARGO K. BRODIE
                                                    United States District Judge




                                               10
